 



Exhibit 10.9
 
NISSAN AUTO LEASING LLC II,
as Depositor,
and
NISSAN AUTO LEASE TRUST 2006-A,
as Transferee
 
TRUST SUBI CERTIFICATE
TRANSFER AGREEMENT
Dated as of November 21, 2006
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page ARTICLE ONE   DEFINITIONS     2  
 
                   
 
  Section 1.01       Definitions     2  
 
                   
 
  Section 1.02       Interpretive Provisions     2  
 
                    ARTICLE TWO   TRANSFER OF 2006-A SUBI CERTIFICATE     3  
 
                   
 
  Section 2.01       Transfer of 2006-A SUBI Certificate     3  
 
                   
 
  Section 2.02       True Sale     3  
 
                   
 
  Section 2.03       Representations and Warranties of the Depositor and the
Transferee     4  
 
                   
 
  Section 2.04       Financing Statement and Books and Records     7  
 
                   
 
  Section 2.05       Acceptance by the Transferee     7  
 
                   
 
  Section 2.06       Release of Claims     7  
 
                    ARTICLE THREE   MISCELLANEOUS     7  
 
                   
 
  Section 3.01       Amendment     7  
 
                   
 
  Section 3.02       Governing Law     8  
 
                   
 
  Section 3.03       Severability     9  
 
                   
 
  Section 3.04       Binding Effect     9  
 
                   
 
  Section 3.05       Headings     9  
 
                   
 
  Section 3.06       Counterparts     9  
 
                   
 
  Section 3.07       Further Assurances     9  
 
                   
 
  Section 3.08       Third-Party Beneficiaries     9  
 
                   
 
  Section 3.09       No Petition     9  
 
                   
 
  Section 3.10       Limitation of Liability of Owner Trustee     10  
 
                    SCHEDULE I   PERFECTION REPRESENTATIONS, WARRANTIES AND
COVENANTS     1  

 -i-

 



--------------------------------------------------------------------------------



 



TRUST SUBI CERTIFICATE TRANSFER AGREEMENT
     This Trust SUBI Certificate Transfer Agreement, dated as of November 21,
2006 (as amended, supplemented or modified from time to time, this “Agreement”),
is between Nissan Auto Leasing LLC II, a Delaware limited liability company
(“NALL II”), as depositor (the “Depositor”), and Nissan Auto Lease Trust 2006-A,
a Delaware statutory trust (the “Issuing Entity”), as transferee (in such
capacity, the “Transferee”).
RECITALS
     A. Nissan-Infiniti LT (the “Titling Trust”) is a Delaware statutory trust
governed by the Amended and Restated Trust and Servicing Agreement, dated as of
August 26, 1998 (the “Titling Trust Agreement”), among NILT Trust, a Delaware
statutory trust (“NILT Trust”), as grantor and initial beneficiary (in such
capacity, the “Grantor” and the “UTI Beneficiary”, respectively), Nissan Motor
Acceptance Corporation, a California corporation (“NMAC”), as servicer (the
“Servicer”), Wilmington Trust Company, a Delaware banking corporation
(“Wilmington Trust”), as Delaware trustee (the “Delaware Trustee”), NILT, Inc.,
a Delaware corporation, as trustee (the “Trustee”), and U.S. Bank National
Association, a national banking association (“U.S. Bank”), as trust agent (the
“Trust Agent”);
     B. Pursuant to the Titling Trust Agreement, the purposes of the Titling
Trust include taking assignments and conveyances of and holding in trust various
assets (the “Trust Assets”);
     C. The Grantor, UTI Beneficiary, the Servicer, the Trustee, the Delaware
Trustee and the Trust Agent are entering into the 2006-A SUBI Supplement, dated
as of November 21, 2006 (the “2006-A SUBI Supplement”, and together with the
Titling Trust Agreement, the “SUBI Trust Agreement”), to (i) establish a special
unit of beneficial interest (the “2006-A SUBI”) and (ii) identify and allocate
certain Trust Assets to the 2006-A SUBI;
     D. Pursuant to the SUBI Trust Agreement a separate portfolio of leases (the
“2006-A Leases”), the vehicles that are leased under the 2006-A Leases (the
“2006-A Vehicles”), and certain other related Trust Assets have been allocated
to the 2006-A SUBI;
     E. The Titling Trust has issued a certificate evidencing a 100% beneficial
interest in the 2006-A SUBI (the “2006-A SUBI Certificate”) to NILT Trust;
     F. NILT Trust has transferred and assigned, without recourse, all of its
right, title, and interest in and to the 2006-A SUBI Certificate to the
Depositor pursuant to the SUBI Certificate Transfer Agreement, dated as of
November 21, 2006 (the “SUBI Certificate Transfer Agreement”), between NILT
Trust and the Depositor;
     G. The Issuing Entity was formed pursuant to a trust agreement, dated as of
November 8, 2006, as amended and restated by the amended and restated trust
agreement, dated as of November 21, 2006 (the “Trust Agreement”), each, between
the Depositor and Wilmington Trust, as owner trustee (the “Owner Trustee”);

 



--------------------------------------------------------------------------------



 



     H. The Depositor and the Transferee desire to provide for the sale,
transfer and assignment by the Depositor to the Transferee, without recourse, of
all of the Depositor’s right, title and interest in and to the 2006-A SUBI
Certificate; and
     I. Immediately after the transfer and assignments of the 2006-A SUBI
Certificate to the Transferee, the Transferee shall pledge the 2006-A SUBI
Certificate to U.S. Bank, as indenture trustee (the “Indenture Trustee”),
pursuant to an indenture, dated as of November 21, 2006 (the “Indenture”),
between the Issuing Entity and the Indenture Trustee.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE ONE
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein that are not
otherwise defined shall have the meanings ascribed thereto in the Agreement of
Definitions, dated as of November 21, 2006, by and among the Issuing Entity, as
issuer, NILT Trust, as Grantor and UTI Beneficiary, the Titling Trust, NMAC, in
its individual capacity, as Servicer and as administrative agent (in such
capacity, the “Administrative Agent”), NALL II, the Trustee, Wilmington Trust,
as Delaware Trustee and Owner Trustee, and U.S. Bank, as Trust Agent and
Indenture Trustee.
     Section 1.02 Interpretive Provisions. For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) terms used in this Agreement include, as appropriate, all genders and the
plural as well as the singular, (ii) references to words such as “herein”,
“hereof”, and the like shall refer to this Agreement as a whole and not to any
particular part, Article, or Section within this Agreement, (iii) the term
“include” and all variations thereof shall mean “include without limitation”,
(iv) the term “or” shall include “and/or”, (v) the term “proceeds” shall have
the meaning ascribed thereto in the UCC and (vi) any defined term that relates
to a document shall include within its definition any amendments, modifications,
renewals, restatements, extensions, supplements, or substitutions that have been
or are hereafter executed and delivered in accordance with the terms thereof,
except that references to the SUBI Trust Agreement include only such items as
relate to the 2006-A SUBI and the Titling Trust.
     Any reference in this Agreement to any agreement means such agreement as it
may be amended, restated, supplemented (only to the extent such agreement as
supplemented relates to the Notes), or otherwise modified from time to time,
except that references to the SUBI Trust Agreement include only such items as
relate to the 2006-A SUBI and the Titling Trust. Any reference in this Agreement
to any law, statute, regulation, rule, or other legislative action shall mean
such law, statute, regulation, rule, or other legislative action as amended,
supplemented, or otherwise modified from time to time, and shall include any
rule or regulation promulgated thereunder. Any reference in this Agreement to a
Person shall include the successor or permitted assignee of such Person.

     
2
  Trust SUBI Certificate Transfer Agreement

 



--------------------------------------------------------------------------------



 



ARTICLE TWO
TRANSFER OF 2006-A SUBI CERTIFICATE
     Section 2.01 Transfer of 2006-A SUBI Certificate. In consideration of the
Transferee’s delivery to, or upon the order of, the Depositor of the Notes and
the Trust Certificate, the Depositor hereby absolutely sells, transfers, assigns
and otherwise conveys to the Transferee, without recourse, and the Transferee
does hereby purchase and acquire, as of the date set forth above, all of the
Depositor’s right, title and interest in and to the following (collectively, the
“Assets”):
     (i) the 2006-A SUBI Certificate and the interest in the 2006-A SUBI
represented thereby, including all monies due and paid or to become due and paid
or payable thereon or in respect thereof after the Cutoff Date;
     (ii) all of the Depositor’s rights and benefits as holder of the 2006-A
SUBI Certificate under the Servicing Agreement and the SUBI Trust Agreement;
     (iii) the right to realize upon any property that underlies or may be
deemed to secure the interest in the 2006-A SUBI represented by the 2006-A SUBI
Certificate, as granted in the 2006-A SUBI Supplement and in the 2006-A SUBI
Certificate;
     (iv) all general intangibles, chattel paper, instruments, documents, money,
deposit accounts, certificates of deposit, securities accounts, investment
property, financial assets, goods, letters of credit, letters of credit rights,
advices of credit and uncertificated securities, and other property consisting
of, arising from, or relating or credited to the foregoing;
     (v) all rights of the Depositor under the SUBI Certificate Transfer
Agreement; and
     (vi) all cash and non-cash proceeds of all of the foregoing.
     Section 2.02 True Sale. The parties hereto intend that the sale, transfer,
and assignment of the Assets constitutes a true sale and assignment of the
Assets such that any interest in and title to the Assets would not be property
of the Depositor’s estate in the event that the Depositor becomes a debtor in a
case under any bankruptcy law. To the extent that the conveyance of the Assets
hereunder is characterized by a court or similar governmental authority as a
financing (i), it is intended by the Depositor and the Transferee that the
interest conveyed constitutes a grant of a security interest under the UCC as in
effect in the State of Delaware by the Depositor to the Transferee to secure the
Transfer Price to the Depositor, which security interest shall be perfected and
of a first priority, (ii) Depositor hereby grants to the Transferee a security
interest in all of its right, title, and privilege and interest in and to the
Assets and the parties hereto agree that this Agreement constitutes a “security
agreement” under all applicable laws and (iii) the possession by the Transferee
or its agent of the 2006-A SUBI Certificate shall be deemed to be “possession by
the secured party” or possession by the purchaser or a Person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction.

     
3
  Trust SUBI Certificate Transfer Agreement

 



--------------------------------------------------------------------------------



 



     Section 2.03 Representations and Warranties of the Depositor and the
Transferee.
     (a) The Depositor hereby represents and warrants to the Transferee as of
the date of this Agreement and the Closing Date that:
     (i) Organization and Good Standing. The Depositor is a limited liability
company duly formed, validly existing, and in good standing under the laws of
the State of Delaware, and has the power and the authority to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted, and had at all relevant times, and shall have,
the power, the authority, and the legal right to acquire, own, and sell the
Assets.
     (ii) Due Qualification. The Depositor is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications, except where the failure to have any such license, approval, or
qualification would not have a Material Adverse Effect on the condition,
financial or otherwise, of the Depositor or would not have a Material Adverse
Effect on the ability of the Depositor to perform its obligations under this
Agreement.
     (iii) Power and Authority. The Depositor has the power and the authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Depositor by all necessary action.
     (iv) Binding Obligation. This Agreement constitutes a legal, valid, and
binding obligation of the Depositor, enforceable against it in accordance with
its terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation, or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
     (v) No Violation. The execution, delivery, and performance by the Depositor
of this Agreement, the consummation of the transactions contemplated by this
Agreement, and the fulfillment of the terms hereof shall not (A) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the limited liability
company agreement of the Depositor; (B) conflict with or breach any of the
material terms or provisions of, or constitute (with or without notice or lapse
of time) a default under, any indenture, agreement or other instrument to which
the Depositor is a party or by which it may be bound or any of its properties
are subject; (C) result in the creation or imposition of any Lien upon any of
its properties pursuant to the terms of any material indenture, agreement, or
other instrument (other than as permitted by the Basic Documents); (D) violate
any law or, to the knowledge of the Depositor, any order, rule or regulation
applicable to it or its properties; or (E) contravene, violate, or result in a
default under any judgment, injunction, order, decree, or other instrument of
any court or of any federal or state regulatory body,

     
4
  Trust SUBI Certificate Transfer Agreement

 



--------------------------------------------------------------------------------



 



administrative agency, or other governmental instrumentality having jurisdiction
over the Depositor or any of its properties, except to the extent that such
contravention, violation, or default would not be likely to have a Material
Adverse Effect.
     (vi) No Proceedings. There are no proceedings in which the Depositor has
been served or, to the knowledge of the Depositor, proceedings or investigations
that are pending or threatened, in each case against the Depositor, before any
court, regulatory body, administrative agency or other tribunal, or governmental
instrumentality (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Basic Document or (C) seeking any determination or ruling
that, in the reasonable judgment of the Depositor, would materially and
adversely affect the performance by the Depositor of its obligations under this
Agreement.
     (vii) Title to 2006-A SUBI Certificate. Immediately prior to the transfer
of the 2006-A SUBI Certificate pursuant to this Agreement, the Depositor (A) is
the true and lawful owner of the 2006-A SUBI Certificate and has the legal right
to transfer the 2006-A SUBI Certificate, (B) has good and valid title to the
2006-A SUBI Certificate and the 2006-A SUBI Certificate is on the date hereof
free and clear of all Liens and (C) will convey good, valid, and indefeasible
title to the 2006-A SUBI Certificate to the Transferee under this Agreement.
     (b) Perfection Representations. The representations, warranties and
covenants set forth on Schedule I hereto shall be a part of this Agreement for
all purposes. Notwithstanding any other provision of this Agreement or any other
Basic Document, the perfection representations contained in Schedule I shall be
continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I; (ii) shall provide the Rating Agencies
with prompt written notice of any breach of perfection representations contained
in Schedule I; and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule I.
     (c) The Transferee hereby represents and warrants to the Depositor as of
the date of this Agreement and the Closing Date that:
     (i) Organization and Good Standing. The Transferee is a statutory trust
duly formed, validly existing, and in good standing under the laws of the State
of Delaware, and has the power and the authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and shall have, the power,
the authority and the legal right to acquire, own and sell the Assets.
     (ii) Due Qualification. The Transferee is duly qualified to do business as
a foreign trust in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, except where the
failure to have any such license, approval, or qualification would not have a
Material Adverse Effect on the Transferee.

     
5
  Trust SUBI Certificate Transfer Agreement

 



--------------------------------------------------------------------------------



 



     (iii) Power and Authority. The Transferee has the power and the authority
to execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Transferee by all necessary action.
     (iv) Binding Obligation. This Agreement constitutes a legal, valid, and
binding obligation of the Transferee, enforceable against it in accordance with
its terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation, or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
     (v) No Violation. The execution, delivery, and performance of this
Agreement by the Transferee and the consummation of the transactions
contemplated by this Agreement and the fulfillment of the terms hereof do not
(A) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time) a default under, the
Trust Agreement; (B) conflict with or breach any of the material terms or
provisions of, or constitute (with or without notice or lapse of time) a default
under, any indenture, agreement or other instrument to which the Transferee is a
party or by which it may be bound or any of its properties are subject;
(C) result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any material indenture, agreement or other instrument
(other than as permitted by the Basic Documents); (D) violate any law or, to the
knowledge of the Transferee, any order, rule or regulation applicable to it or
its properties; or (E) contravene, violate, or result in a default under any
judgment, injunction, order, decree, or other instrument of any court or of any
federal or state regulatory body, administrative agency, or other governmental
instrumentality having jurisdiction over the Transferee or any of its
properties, except to the extent that such contravention, violation, or default
would not be likely to have a Material Adverse Effect.
     (vi) No Proceedings. There are no proceedings in which the Transferee has
been served or, to the knowledge of the Transferee, proceedings or
investigations that are pending or threatened, in each case against the
Transferee, before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (A) asserting the invalidity of this
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (C) seeking any determination or ruling that,
in the reasonable judgment of the Transferee, would materially and adversely
affect the performance by the Transferee of its obligations under this
Agreement.
     (d) The representations and warranties set forth in this Section shall
survive the sale of the Assets by the Depositor to the Transferee and the pledge
and grant of a security interest in the Assets by the Transferee to the
Indenture Trustee (for the benefit of the Noteholders) pursuant to the
Indenture. Upon discovery by the Depositor, the Transferee or the Trustee of a
breach of any of the foregoing representations and warranties, the party
discovering such breach shall give prompt written notice to the others.

     
6
  Trust SUBI Certificate Transfer Agreement

 



--------------------------------------------------------------------------------



 



     Section 2.04 Financing Statement and Books and Records.
     (a) In connection with the conveyance of the Assets hereunder, the
Depositor agrees that on or prior to the Closing Date it will deliver to the
Transferee, with all requisite endorsements, the 2006-A SUBI Certificate and
will file, at its own expense, one or more financing statements with respect to
the Assets meeting the requirements of applicable state law in such manner as
necessary to perfect the sale of the Assets, and the proceeds thereof to the
Depositor (and any continuation statements as are required by applicable state
law), and to deliver a file-stamped copy of each such financing statement (or
continuation statement) or other evidence of such filings (which may, for
purposes of this Section 2.04, consist of telephone confirmation of such filings
with the file stamped copy of each such filing to be provided to the Transferee
in due course), as soon as is practicable after receipt by the Depositor
thereof.
     (b) The Depositor further agrees that it will treat the transfer of the
Assets as a sale for accounting purposes, take no actions inconsistent with the
Transferee’s ownership of the Assets and on or prior to the Closing Date
indicate on its books, records and statements that the Assets have been sold to
the Transferee.
     Section 2.05 Acceptance by the Transferee. The Transferee agrees to comply
with all covenants and restrictions applicable to a Holder of the 2006-A SUBI
Certificate and the interest in the 2006-A SUBI represented thereby, whether set
forth in the 2006-A SUBI Certificate, in the SUBI Trust Agreement or otherwise,
and assumes all obligations and liabilities, if any, associated therewith.
     Section 2.06 Release of Claims. Pursuant to Section 3.04(b) of the Titling
Trust Agreement and Section 12.02(b) of the 2006-A SUBI Supplement, the
Transferee hereby covenants and agrees for the express benefit of each holder
from time to time of a UTI Certificate and any other SUBI Certificate that the
Transferee shall release all claims to the UTI Assets and the related Other SUBI
Assets, respectively, and, in the event such release is not given effect, to
subordinate fully all claims it may be deemed to have against the UTI Assets or
such Other SUBI Assets, as the case may be.
ARTICLE THREE
MISCELLANEOUS
     Section 3.01 Amendment.
     (a) Any term or provision of this Agreement may be amended by the parties
hereto, without the consent of any other Person; provided that (i) either
(A) any amendment that materially and adversely affects the interests of the
Noteholders shall require the consent of Noteholders evidencing not less than a
Majority Interest of the Notes voting together as a single class or (B) such
amendment shall not, as evidenced by an Officer’s Certificate of the Depositor
delivered to the Indenture Trustee, materially and adversely affect the
interests of the Noteholders and (ii) any amendment that adversely affects the
interests of the Trust Certificateholder, the Indenture Trustee or the Owner
Trustee shall require the prior written consent of each Person whose interests
are adversely affected. An amendment shall be deemed

     
7
  Trust SUBI Certificate Transfer Agreement

 



--------------------------------------------------------------------------------



 



not to materially and adversely affect the interests of the Noteholders if the
Rating Agency Condition is satisfied with respect to such amendment and the
Officer’s Certificate described in the preceding sentence is provided to the
Indenture Trustee. The consent of the Trust Certificateholder or the Owner
Trustee shall be deemed to have been given if the Depositor does not receive a
written objection from such Person within 10 Business Days after a written
request for such consent shall have been given. The Indenture Trustee may, but
shall not be obligated to, enter into or consent to any such amendment that
affects the Indenture Trustee’s own rights, duties, liabilities or immunities
under this Agreement or otherwise.
     (b) Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or change the due date of any
installment of principal of or interest in any Note, or the Redemption Price
with respect thereto, without the consent of the Holder of such Note or
(ii) reduce the Outstanding Amount, the Holders of which are required to consent
to any matter without the consent of the Holders of at least a Majority Interest
of the Notes which were required to consent to such matter before giving effect
to such amendment.
     (c) Notwithstanding anything herein to the contrary, any term or provision
of this Agreement may be amended by the Depositor without the consent of any of
the Noteholders or any other Person to add, modify or eliminate any provisions
as may be necessary or advisable in order to comply with or obtain more
favorable treatment under or with respect to any law or regulation or any
accounting rule or principle (whether now or in the future in effect); it being
a condition to any such amendment that the Rating Agency Condition shall have
been satisfied and the Officer’s Certificate described in Section 3.01(a)(i)(B)
is delivered to the Indenture Trustee.
     (d) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
     (e) Not less than 15 days prior to the execution of any amendment to this
Agreement, the Depositor shall provide each Rating Agency, the Trust
Certificateholder, the Transferee, the Owner Trustee and the Indenture Trustee
with written notice of the substance of such amendment. No later than 10
Business Days after the execution of any amendment to this Agreement, the
Depositor shall furnish a copy of such amendment to each Rating Agency, the
Transferee, the Trust Certificateholder, the Indenture Trustee and the Owner
Trustee.
     (f) The Indenture Trustee shall be under no obligation to ascertain whether
a Rating Agency Condition has been satisfied with respect to any amendment. When
the Rating Agency Condition is satisfied with respect to such amendment, the
Servicer shall deliver to a Responsible Officer of the Indenture Trustee an
Officer’s Certificate to that effect and the Indenture Trustee may conclusively
rely upon the Officer’s Certificate from the Servicer that a Rating Agency
Condition has been satisfied with respect to such amendment.
     Section 3.02 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to any otherwise applicable principles of conflict of laws (other than
Section 5-1401 of the New York General Obligations Law).

     
8
  Trust SUBI Certificate Transfer Agreement

 



--------------------------------------------------------------------------------



 



     Section 3.03 Severability. If one or more of the covenants, agreements, or
provisions of this Agreement shall be for any reason whatever held invalid or
unenforceable, such provisions shall be deemed severable from the remaining
covenants, agreements, and provisions of this Agreement, and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining covenants, agreements and provisions, or the rights of any parties
hereto. To the extent permitted by law, the parties hereto waive any provision
of law that renders any provision of this Agreement invalid or unenforceable in
any respect.
     Section 3.04 Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their permitted
successors and assigns.
     The Depositor acknowledges and agrees that (a) the Transferee may, pursuant
to the Indenture, pledge and grant a security interest in the 2006-A SUBI and
the 2006-A SUBI Assets represented thereby and assign its rights under this
Agreement to the Indenture Trustee (for the benefit of the holders of the Notes)
and (b) the representation, warranties and covenants contained in this Agreement
and the rights of the Transferee under this Agreement are intended to benefit
the Indenture Trustee (for the benefit of the holders of the Notes). The
Depositor hereby consents to all such pledges and grants.
     Section 3.05 Headings. The Article and Section headings are for convenience
of reference only and shall not define or limit any of the terms or provisions
hereof.
     Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original, but all of which counterparts shall together constitute but one and
the same instrument.
     Section 3.07 Further Assurances. Each party hereto shall do such acts, and
execute and deliver to the other party such additional documents or instruments
as may be reasonably requested, in order to effect the purposes of this
Agreement and to better assure and confirm unto the requesting party its rights,
powers and remedies hereunder.
     Section 3.08 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and each Holder of the 2006-A
SUBI Certificate and each Registered Pledgee, who shall be considered
third-party beneficiaries hereof. Except as otherwise provided in this
Agreement, no other Person shall have any right or obligation hereunder.
     Section 3.09 No Petition. Each of the parties hereto covenants and agrees
that prior to the date that is one year and one day after the date upon which
all obligations under each Securitized Financing have been paid in full, it will
not institute against, or join any other Person in instituting against the
Grantor, the Depositor, the Trustee, the Titling Trust, the Issuing Entity, any
other Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.
     This Section shall survive the complete or partial termination of this
Agreement, the resignation or removal of the Trustee and the complete or partial
resignation or removal of the Servicer.

     
9
  Trust SUBI Certificate Transfer Agreement

 



--------------------------------------------------------------------------------



 



     Section 3.10 Limitation of Liability of Owner Trustee. Notwithstanding
anything contained herein to the contrary, this instrument has been
countersigned by Wilmington Trust Company not in its individual capacity but
solely in its capacity as Owner Trustee of the Issuing Entity and in no event
shall Wilmington Trust Company in its individual capacity or any beneficial
owner of the Issuing Entity have any liability for the representations,
warranties, covenants, agreements, or other obligations of the Issuing Entity
hereunder, as to all of which recourse shall be had solely to the assets of the
Issuing Entity. For all purposes of this Agreement, in the performance of any
duties or obligations of the Issuing Entity hereunder, the Owner Trustee shall
be subject to, and entitled to the benefits of, the terms and provisions of
Articles Six, Seven and Ten of the Trust Agreement.
[Signature Page to Follow]

     
10
  Trust SUBI Certificate Transfer Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers duly authorized as of the day and
year first above written.

              NISSAN AUTO LEASING LLC II, as Depositor
 
       
 
  By:   Rakesh Kochhar
 
       
 
      Name: Rackesh Kochhar
 
      Title: Treasurer
 
            NISSAN AUTO LEASE TRUST 2006-A,
as Transferee
 
       
 
  By:   WILMINGTON TRUST COMPANY,
not in its individual capacity, but
solely as Owner Trustee
 
       
 
  By:   J. Christopher Murphy
 
       
 
      Name: J. Christopher Murphy
 
      Title: Financial Services Officer

     
S-1
  Trust SUBI Certificate Transfer Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
     In addition to the representations, warranties and covenants contained in
the Trust SUBI Certificate Transfer Agreement, Nissan Auto Leasing LLC II, as
depositor (the “Depositor”), hereby represents, warrants, and covenants to
Nissan Auto Lease Trust 2006-A, as transferee (the “Transferee”), as follows on
the Closing Date:
1. The Trust SUBI Certificate Transfer Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the 2006-A SUBI
Certificate in favor of the Transferee, which security interest is prior to all
other Liens and is enforceable as such as against creditors of and purchasers
from the Depositor.
2. The 2006-A SUBI Certificate constitutes a “general intangible,” “instrument,”
“certificated security,” or “tangible chattel paper,” within the meaning of the
applicable UCC.
3. The Depositor owns and has good and marketable title to the 2006-A SUBI
Certificate free and clear of any Liens, claim or encumbrance of any Person,
excepting only liens for taxes, assessments or similar governmental charges or
levies incurred in the ordinary course of business that are not yet due and
payable or as to which any applicable grace period shall not have expired, or
that are being contested in good faith by proper proceedings and for which
adequate reserves have been established, but only so long as foreclosure with
respect to such a lien is not imminent and the use and value of the property to
which the Lien attaches is not impaired during the pendency of such proceeding.
4. The Depositor has received all consents and approvals to the sale of the
2006-A SUBI Certificate under the Trust SUBI Certificate Transfer Agreement to
the Transferee required by the terms of the 2006-A SUBI Certificate to the
extent that it constitutes an instrument or a payment intangible.
5. The Depositor has received all consents and approvals required by the terms
of the 2006-A SUBI Certificate, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Transferee of its interest and rights in the 2006-A SUBI Certificate
under the Trust SUBI Certificate Transfer Agreement.
6. The Depositor has caused or will have caused, within ten days after the
effective date of the Trust SUBI Certificate Transfer Agreement, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the sale of
the 2006-A SUBI Certificate from the Depositor to the Transferee and the
security interest in the 2006-A SUBI Certificate granted under the Trust SUBI
Certificate Transfer Agreement.
7. To the extent that the 2006-A SUBI Certificate constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Transferee.

     
Sched.-1
  Trust SUBI Certificate Transfer Agreement

 



--------------------------------------------------------------------------------



 



8. Other than the transfer of the 2006-A SUBI Certificate from NILT Trust to the
Depositor under the SUBI Certificate Transfer Agreement and from the Depositor
to the Transferee under the Trust SUBI Certificate Transfer Agreement and the
security interest granted to the Indenture Trustee pursuant to the Indenture,
the Depositor has not pledged, assigned, sold, granted a security interest in,
or otherwise conveyed the 2006-A SUBI Certificate. The Depositor has not
authorized the filing of, nor is aware of, any financing statements against the
Depositor that include a description of collateral covering the 2006-A SUBI
Certificate other than any financing statement relating to any security interest
granted pursuant to the Basic Documents or that has been terminated.
9. No instrument or tangible chattel paper that constitutes or evidences the
2006-A SUBI Certificate has any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than the Indenture
Trustee.

     
Sched.-2
  Trust SUBI Certificate Transfer Agreement

 